Exhibit 10.13

UNSECURED SUBORDINATED PROMISSORY NOTE

 

$400,000.00 – Principal Amount   Issue Date – December 29, 2006

1. Principal and Interest. For value received, IRVINE SENSORS CORPORATION, a
Delaware corporation (“Maker”), hereby promises to pay to the order of TIMOTHY
LOONEY, an individual (“Payee”), whose address is 4306 Savannah, Parker, Texas,
75002, or such other address as the holder of this Unsecured Subordinated
Promissory Note (this “Note”) may designate in writing, the principal sum of
$400,000.00, together with interest on the unpaid principal balance from time to
time remaining at a rate per annum (calculated on the basis of actual days
elapsed, but computed as if each calendar year consisted of 360 days) which
shall from day to day be equal to 11%.

2. Payment. The principal of and accrued interest on this Note shall be due and
payable in full on the earlier of December 29, 2007, and the date the Senior
Debt (hereinafter defined) is indefeasibly paid in full. Payment shall be deemed
made at the time the holder of this Note receives such payment, subject to the
condition subsequent that any check or similar instrument is honored as drawn on
sufficient funds. All amounts paid hereunder shall be applied first to accrued
and unpaid interest and then to principal.

3. Representations and Warranties. Maker represents and warrants to Payee as
follows:

(a) Existence, Etc. Maker is a corporation duly organized validly existing and
in good standing under the laws of the state of its organization and is duly
qualified to do business and is in good standing in each other state where the
failure to be so qualified and in good standing could reasonably be expected to
have a material adverse effect on the business, operations or condition
(financial or otherwise) of Maker or on the ability of Maker to perform or
comply with the terms and conditions of this note (such a material adverse
effect being herein called a “Material Adverse Effect”).

(b) Power and Authority. Maker has all requisite power and authority to own or
lease its properties, to conduct its business as now conducted and to execute,
deliver and perform the Note.

(c) Authorization and Enforceability. The execution, delivery and performance of
the Note has been duly authorized by all necessary corporate action of Maker and
requires no consent of any person or entity that has not been obtained, and the
Note constitutes a valid and binding obligation of Maker, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws (hereinafter defined) and by general principles of equity.

(d) No Violation. The execution, delivery and performance of the Note does not
and will not violate Maker’s charter, bylaws, or other organizational documents,
any laws applicable to Maker or any agreement to which Maker is a party or by
which Maker is bound, except for violations of laws or agreements that could not
reasonably be expected to have a

 

1



--------------------------------------------------------------------------------

Material Adverse Effect. No consent or approval of any person or entity is
required in connection with such execution, delivery and performance, except as
has been obtained and is in full force and effect.

(e) General. All financial statements, reports and other information heretofore
delivered by Maker to Payee, taken as a whole, do not contain any untrue
statements of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

4. Prepayment. Maker shall have the right to prepay all or any portion of the
principal hereof at any time without premium or penalty; provided, however, that
with any prepayment Maker shall also pay all accrued but unpaid interest on the
principal being prepaid.

5. Late Charge. If any payment of principal or interest hereunder is not paid
when due, including upon acceleration hereof, interest under this Note shall
accrue from the date of the default until paid at a rate equal to the lesser of
18% per annum or the highest interest rate permitted by law (“Default Rate”).
All payments of such late charges shall be made in lawful money of the United
States of America.

6. Subordination. Notwithstanding anything contained herein that may be to the
contrary, the payment of this Note and the rights and remedies of Payee and any
other holder of this Note under this Note are subordinate to the payment of the
Senior Debt, as defined in that certain Subordination Agreement of even date
herewith, among Payee, Longview Fund L.P. and Alpha Capital Anstalt, and are
otherwise subject to such Subordination Agreement.

7. Event of Default. Any one or more of the following events or occurrences
shall constitute an event of default under this Note (“Event of Default”):

(a) Maker’s failure to pay any amount owed hereunder at the time and in the
manner such payment is due, and such failure is not cured within ten (10) days
after notice of such failure is given in accordance with Paragraph 12 below.

(b) A breach by Maker of any other provision of this Note, and such breach is
not cured within twenty (20) days after notice of such breach is given in
accordance with Paragraph 12 below.

(c) Maker shall (i) admit in writing its inability to pay or otherwise fail to
pay its debts generally as they become due, (ii) voluntarily seek consent to, or
acquiesce in the benefit or benefits of any Debtor Relief Law, or (iii) be made
the subject of any proceeding provided for by any Debtor Relief Law that could
suspend or otherwise affect any of the rights of the holder hereof and such
proceeding should continue for sixty (60) days without dismissal or discharge.
As used herein, “Debtor Relief Laws” means the United States Bankruptcy Code, 11
U.S.C.§§ 101, et seq., and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally.

(d) The nonpayment when due of any material indebtedness exceeding $250,000 owed
by Maker (including the Senior Debt), or the occurrence of any event under any
document or instrument evidencing, securing, or executed in connection with any
such indebtedness which could give the holder thereof the right to declare such
indebtedness or any part thereof due prior to its scheduled maturity.

 

2



--------------------------------------------------------------------------------

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, PAYEE MAY, SUBJECT TO THE
SUBORDINATION PROVISIONS SET FORTH IN PARAGRAPH 6, (A) BY WRITTEN NOTICE TO
MAKER, DECLARE THE ENTIRE UNPAID PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH
ANY ACCRUED AND UNPAID INTEREST, IMMEDIATELY DUE AND PAYABLE, AND (B) PROCEED TO
PROTECT AND ENFORCE ITS RIGHTS EITHER BY SUIT IN EQUITY AND/OR BY ACTION AT LAW,
OR BY OTHER APPROPRIATE PROCEEDINGS, WHETHER FOR THE SPECIFIC PERFORMANCE OF ANY
AGREEMENT CONTAINED IN THIS NOTE OR IN AID OF THE EXERCISE OF ANY POWER OR RIGHT
GRANTED BY THIS NOTE OR TO ENFORCE ANY OTHER LEGAL OR EQUITABLE RIGHT OF THE
PAYEE UNDER THIS NOTE.

8. Cumulative Rights. No delay on the part of Payee in the exercise of any power
or right under this Note shall operate as a waiver thereof, nor shall a single
or partial exercise of any other power or right. Enforcement by the Payee of any
right or remedy for the payment hereof shall not constitute any election by it
of remedies so as to preclude the exercise of any other remedy available to it.

9. Waivers. Maker, for itself and its legal representatives, successors and
assigns, expressly waives presentment, protest, demand, notice of dishonor,
notice of nonpayment, notice of maturity, notice of protest, presentment for the
purpose of accelerating maturity, and diligence in collection.

10. Fees and Expenses. Maker shall pay all expenses and costs, including
reasonable fees and out-of-pocket expenses of attorneys (including Payee’s
attorneys) and expert witnesses and costs of investigation, incurred by Payee
(a) in connection with the negotiation of this Note and the related agreements
between Payee and Maker, which are being executed contemporaneously herewith, or
(b) in connection with efforts to collect any amount due under this Note,
including those incurred in post-judgment collection efforts and in any
bankruptcy proceeding (including any action for relief from the automatic stay
of any bankruptcy proceeding). For purposes of this Paragraph, attorney’s
out-of-pocket expenses shall include, but are not limited to, support staff
costs, costs of preparing for litigation, computerized research, telephone and
facsimile transmission expenses, mileage, deposition costs, postage,
duplicating, process service, videotaping and similar costs and expenses.

11. Modifications in Writing. No waiver or modification of any of the terms or
provisions of this Note shall be valid or binding unless set forth in a writing
signed by Maker and Payee, and then only to the extent therein specifically set
forth.

12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed facsimile if sent during the normal
business hours of the recipient, if not, then on the next business day;
(iii) one (1) business day after deposit with a nationally recognized overnight
courier designating next business day delivery; or (iv) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid. All

 

3



--------------------------------------------------------------------------------

communications shall be sent to the address or facsimile number as set forth on
the signature page hereof or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties.

13. Entire Agreement; Severability. This Note constitutes the full and entire
understanding, promise and agreement between Maker and Payee with respect to the
subject matter hereof, and it supersedes, merges and renders void every other
prior written and/or oral understanding, promise or agreement between Maker and
Payee. If one or more provisions of this Note are held to be unenforceable under
applicable law, such provision shall be excluded from this Note, the balance of
the Note shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms, and the parties shall use good faith
to negotiate a substitute, valid and enforceable provision that replaces the
excluded provision and that most nearly effects the parties’ intent in entering
into this Note.

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

14. Governing Law; Jurisdiction; Waiver of Jury Trial. This Note is being
executed and delivered and is intended to be performed, in the State of Texas,
and the laws of such state shall govern the construction, validity, enforcement
and interpretation hereof, except to the extent federal laws otherwise govern
the validity, construction, enforcement and interpretation hereof. Maker hereby
irrevocably (a) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in Dallas County, Texas in any action or
proceeding arising out of or relating to this Note, and (b) waives to the
fullest extent permitted by law, any defense asserting an inconvenient forum in
connection therewith. TO THE EXTENT ALLOWED BY LAW, MAKER AND PAYEE EACH WAIVE
JURY TRIAL IN ANY ACTION OR PROCEEDING RELATING TO THIS NOTE.

15. Headings. The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

16. Successors and Assigns. All of the promises and agreements in this Note
contained by or on behalf of Maker shall bind its successors and assigns,
whether so expressed or not; provided, however, that Maker may not, without the
prior written consent of Payee, assign any rights, duties, or obligations under
this Note.

17. Maximum Interest Rate. Regardless of any provision contained herein, or in
any other document executed in connection herewith, Payee shall never be
entitled to receive, collect or apply, as interest hereon, any amount in excess
of the maximum rate of interest permitted to be charged from time to time by
applicable law, and in the event Payee ever receives, collects or applies, as
interest, any such excess, such amount which would be excessive interest shall
be deemed a partial prepayment of the principal hereof and treated hereunder as
such; and, if the principal hereof is paid in full, any remaining excess shall
forthwith be paid to Maker. In determining whether or not the interest paid or
payable, under any specified contingency, exceeds the highest lawful rate, Maker
and Payee shall, to the maximum extent permitted under

 

4



--------------------------------------------------------------------------------

applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) spread the total amount of interest throughout the
entire contemplated term hereof; provided that if the indebtedness evidenced
hereby is paid and performed in full prior to the end of the full contemplated
term thereof, and if the interest received for the actual period of existence
thereof exceeds the maximum lawful rate, Payee shall refund to Maker the amount
of such excess or credit the amount of such excess against the principal hereof,
and in such event, Payee shall not be subject to any penalties provided by any
laws for contracting for, charging, or receiving interest in excess of the
maximum lawful rate.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

This instrument may be executed in counterparts and delivered by facsimile, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, Maker has caused this instrument to be duly executed as of
the date first set forth above.

 

MAKER:   IRVINE SENSORS CORPORATION   By:  

/s/ JOHN C. CARSON

  Name:   John C. Carson   Title:   President & CEO   Address:   3001 Red Hill
Ave     Costa Mesa, CA 92626   Fax No.:   714-444-8823 ACKNOWLEDGED AND AGREED:
    PAYEE:   TIMOTHY LOONEY  

/s/ TIMOTHY LOONEY

  Address:   4306 Savannah, Parker, Texas, 75002   Fax No.:   817-348-2370

 

6